                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                      Plaintiff,                                      8:19CV59

       vs.
                                                                MEMORANDUM
                                                                 AND ORDER
BRAD HANSEN,

                      Defendant.

       This matter is before the court on its own motion. Plaintiff filed a complaint
(filing no. 1) on January 31, 2019. However, Plaintiff failed to include the $400.00
filing and administrative fees. Plaintiff has the choice of either submitting the
$400.00 filing and administrative fees to the clerk’s office or submitting a request
to proceed in forma pauperis.1 Failure to take either action within 30 days will
result in the court dismissing this case without further notice to Plaintiff.

       IT IS THEREFORE ORDERED that:

      1.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).




       1
         If Plaintiff is granted leave to proceed IFP in this matter, he will be allowed to pay the
court’s $350 filing fee in installments. See 28 U.S.C. § 1915(b)(1); In re Tyler, 110 F.3d 528,
529–30 (8th Cir. 1997). He would not be subject to the $50.00 administrative fee assessed to
non-IFP plaintiffs.
      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: March 11, 2019: Check for MIFP
or payment.

      Dated this 8th day of February, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        2
